Name: Commission Regulation (EC) No 1721/2003 of 29 September 2003 determining the extent to which applications lodged in September 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  animal product;  Europe
 Date Published: nan

 Avis juridique important|32003R1721Commission Regulation (EC) No 1721/2003 of 29 September 2003 determining the extent to which applications lodged in September 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be accepted Official Journal L 247 , 30/09/2003 P. 0011 - 0012Commission Regulation (EC) No 1721/2003of 29 September 2003determining the extent to which applications lodged in September 2003 for import licences for certain pigmeat products under the regime provided for by the Agreement concluded by the Community with Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 571/97 of 26 March 1997 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community, of the one part, and Slovenia, of the other part(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 4(4) thereof,Whereas:(1) The applications for import licences lodged for the fourth quarter of 2003 are for quantities less than the quantities available and can therefore be met in full.(2) It is appropriate to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 October to 31 December 2003 submitted pursuant to Regulation (EC) No 571/97 shall be met as referred to in the Annex.2. Licences may only be used for products which comply with all veterinary rules currently in force in the Community.Article 2This Regulation shall enter into force on 1 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 85, 27.3.1997, p. 56.(2) OJ L 140, 24.5.2001, p. 13.ANNEX>TABLE>